Citation Nr: 1643970	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  06-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1982 to October 1982.  He served on active duty from February 1991 to July 1991, from October 1993 to April 1998, and from January 2003 to September 2003.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Service connection for a right wrist disability was denied therein.  Jurisdiction ultimately was transferred to the RO in St. Louis, Missouri. 

In August 2010 and March 2014 the Board remanded the issue for further development.  In January 2014 the Veteran through his representative withdrew his request for a hearing.  The Board denied the claim in October 2014.  The Veteran appealed to Court, and in June 2016, the Court issued a Memorandum Decision that vacated and remanded the Board's October 2014 decision.  

The Board notes that a rating decision in February 2014 denied the Veteran' claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Subsequently in February 2014 and March 2014 the Veteran requested reconsideration of this determination.  A rating decision in March 2014 continued to deny entitlement to TDIU.  In April 2015 the Veteran again filed a claim for TDIU, which on the Veterans Benefits Management System (VBMS) is incorrectly dated as having been received on March 31, 2014.  Another VBMS entry dated as being received on May 19, 2015 consists of a letter sent to the Veteran acknowledging his request for reconsideration of his TDIU claim.  Thus the status of the Veteran's claim of entitlement to TDIU remains unclear and the Board hereby refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the June 2016 memorandum decision the Court noted that the Board remanded the issue of service connection for a right wrist disability for a supplemental opinion from the March 2013 VA examiner asking that the examiner address "any current right wrist disability (including, but not limited to right wrist sprain, extensor synovitis, and tenosynovitis)."  The Court determined that the examiner's finding in the June 2014 addendum that the Veteran had no current wrist disability appeared to be contradicted by the diagnoses of record.  The Court instructed that the Board obtain a new medical opinion.  In order to comply with the Court's directives the issue must be remanded in order for a new medical opinion to be obtained that addresses the various diagnoses of record pertaining to the Veteran's right wrist disability.  

Further, while the Veteran on September 27, 2016 noted that he had no other evidence to submit, private medical records in September 2016 show that the Veteran was to have an appointment on September 22, 2016 for the rupture of a ligament of the right wrist.  As the issue is being remanded for a new VA opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically ask the Veteran if he has treatment records to submit dated on September 22, 2016 for the rupture of a ligament of the right wrist.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his right wrist disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose any right wrist disability that presently exists or that has existed during the appeal period.  In so doing, the examiner should attempt to confirm or reconcile medical records showing the following diagnoses: radian neuritis in June 2004, radial neuritis in August 2004, right wrist sprain in August 2004, possible extensor synovitis in August 2004, musculoskeletal pain with spasm in May 2005, right wrist tenosynovitis in May 2005, and osteoarthritis in April 2014.  The examiner is asked to address MRI findings in April 2013 that show chronic degenerative change in the carpal bones of the right wrist.  

b.) For each identified right wrist disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred during service.  In rendering the opinion the examiner is asked to address the following:

1.) Service treatment records dated in August 1996 that show the Veteran was diagnosed with a right wrist sprain following his complaints of persistent right wrist pain while loading duffel bags onto aircraft.  

2.) The Veteran's complaints that he injured his right wrist during service when he twisted his left knee and fell.  See VA examination dated in March 2013; and, service treatment records dated in July 2003 that show the Veteran twisted his left knee.

3.) The Veteran's complaints that he continually has had a right wrist disability since separation from service.  See September 2015 brief from Veteran's representative.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


